PER CURIAM ORDER.

The Court having considered the recommendations of the State Board of Law Examiners and the Character Committee for the Fourth Appellate Circuit for admission to the Bar of Maryland of the applicant, Roderick M. Chavez, and the oral argument of the applicant presented at a hearing held before this Court on December 4, 2006, it is this 7th day of December, 2006
ORDERED, by the Court of Appeals of Maryland, that the unfavorable recommendations of the State Board of Law Examiners and the Character Committee be, and they are hereby, accepted, and Roderick M. Chavez is denied admission to the Bar of Maryland.